Citation Nr: 1123078	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of syphilis, to include an orthopedic joint disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include a lumbar herniated disc, and lumbar stenosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for the residuals of syphilis and for a lumbar herniated disc and lumbar stenosis.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Montgomery, Alabama.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that he contracted syphilis during his military service, that this was treated during his military service, and that he currently experiences "bone and joint conditions" which are the residuals of the syphilis that he contracted during his military service.  See the Veteran's August 2006 claim, September 2006 statement, and the Veteran's July 2008 substantive appeal.  The Veteran has also claimed service connection for a current low back disability, indicated as being due to his military service.  See the Veteran's July 2008 substantive appeal, and the April 2007 VA orthopedic examination.  Before the Board is able to proceed with adjudication of the Veteran's claims, further development of the evidence is required.  

In this regard, the Board notes that the Veteran has indicated that he received clinical treatment for syphilis during his service in Germany.  See the Veteran's July 2008 substantive appeal.  The Veteran's service treatment records (STRs) appear to show positive results from tests indicative of syphilis dated in April and May 1976.  However, there is no evidence of actual treatment for - or a diagnosis of - a syphilis disorder during his service.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records from a federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c)(2), (3) (2010).  In addition, VA has a heightened duty to assist a claimant in developing his/her claim when the Veteran's STRs  are not available for any reason.  This duty includes the search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA is very high.  Therefore, the AOJ should attempt to obtain any clinical records showing treatment for syphilis at the Ayers Kaserne clinic in Germany during the period of April to May 1976.

Second, the Veteran indicated that he had a relevant review of his back disorder by the Social Security Administration (SSA), including that his current disability was related to old injuries.  See the Veteran's July 2008 substantive appeal, see also the SSA disability benefits letter submitted to the AOJ in July 2003.  The Board acknowledges VA's duty to assist thus includes the responsibility to obtain any relevant records from the SSA.  38 U.S.C.A. § 5103A(c)(3); Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that VA is required only to obtain SSA records when they may be relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Consequently, since SSA records relevant to a finding regarding the history of the Veteran's low back disability would be relevant to his current claim, these records should also be obtained.

Third, the Veteran also indicated that he has received medical treatment at a VA facility in Tuscaloosa, at which time his treating physicians indicated that his current joint condition may be related to his in-service syphilis.  See the Veteran's August 2006 claim.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain any relevant VA medical treatment records that date from August 2006 to the present, as these may have a bearing on the claims at issue

Then, after all the relevant records have been obtained, the Veteran should be provided with VA medical examinations and opinions to address the nature and etiology of his current disorders.

Regarding the Veteran's claim for service connection residuals of an in-service syphilis disorder, the Board first notes that the Veteran's STRs provides evidence that he may have been positively diagnosed with syphilis during his military service, although none of the available STRs contain an explicit diagnosis of syphilis.  See the April to May 1976 STRs.  In particular, the Board notes the positive RPR and reactive ABS tests, which indicate positive results for a test for syphilis.  In addition, the Board also notes that the VA medical examination of April 2007 appears to indicate that the Veteran was diagnosed with and provided treatment for syphilis during his service, although the VA examiner did not specifically indicate which records that support this conclusion.  The examiner also indicated that the Veteran's current "lumbar disc problem" is at least as likely as not a residual of secondary syphilis, noting that the Veteran's back pain was diagnosed around the time of his treatment for syphilis.  However, this statement is not actually supported by the available STRs, in that the Veteran's positive tests for syphilis were dated in April 1976, while his STRs show treatment for back pain from January 1974 to December 1975.  

The minimum standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  Therefore, with evidence of a current disorder which may be a residual of in-service syphilis, the Veteran should be provided with VA medical examination to address specifically the history and nature of his syphilis disorder, and any residuals of this disorder that he may be experiencing at this time.  

Regarding the Veteran's claim for a lumbar spine disorder, the Board notes that the Veteran's STRs record treatment for lumbar spine issues during the Veteran's military service dating from January 1974 to December 1975.  Furthermore, the AOJ has obtained private treatment records dated in July to November 2002 from B. Givhan, MD, which show that he was diagnosed with and treated for a herniated disc and lumbar stenosis at around that time.  Further, the Veteran has indicated that, when he applied for "Workman's Comp," it was indicated that his current back problems were due to an old injury.  See the Veteran's July 2008 substantive appeal.  

The Board notes that the Veteran was provided with a VA orthopedic examination in April 2007.  At that time, the examiner indicated that it is at least as likely as not that his current low back disability is related to his in-service injury.  The April 2007 VA orthopedic examination also indicated that his lumbar disc disorder may be due to his in-service syphilis.  However, the examiner failed to explain the rationale for the opinion provided, merely indicating in general terms that the opinion was based on the evidence of record and the examiner's clinical experience.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, this opinion is simply inadequate to allow the Board to grant the Veteran's claim at this time.  However, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board concludes that a new VA orthopedic examination should also be provided to the Veteran which provides and adequate diagnosis and etiology for the Veteran's current low back disorders, including if any current low back disorder is related to his in-service low back pain, or if any current low back disorder is related to any in-service syphilis that he may have experienced.

Accordingly, the case is REMANDED for the following action:

1.	Request from the appropriate records custodian the Veteran's complete service treatment records (STRs).  

	In particular, request any clinical treatment records or other relevant records showing treatment for the Veteran for syphilis at Ayers Kaserne medical clinic during the period from April to May 1976.  All attempts to secure these records, and any response received, must be documented in the claims file.  If these records are not available or do not exist, a reply to that effect is required and should be associated with the claims folder.

2.	Request from the SSA any medical records associated with the Veteran's claim for disability benefits.  Request copies of the disability determination and all medical records considered.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.

3.	Obtain all relevant VA medical treatment records which show treatment for the residuals of syphilis and any current joint or low back disabilities from the VA Medical Center in Tuscaloosa, as indicated by the Veteran in his August 2006 claim.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

4.	After all relevant records and/or responses have been associated with the claims file, the AOJ should arrange for the Veteran to undergo appropriate VA medical examinations regarding his claims.  The examiners should be (if possible) physicians who have not previously examined the Veteran.  The Veteran is hereby advised that failure to report for his scheduled VA examinations, without good cause, may have adverse consequences for his claims.  

	The Veteran should first be provided with an examination, conducted by an appropriate specialist, to determine the nature and etiology of any syphilis residuals that he may currently be experiencing.  This examination report should made available to the VA orthopedic examiner for review in conjunction with the subsequent orthopedic examination.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on the examination and comprehensive review of the claims file, the VA medical examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current residuals of syphilis that the Veteran may currently be experiencing.  

	The history provided should specifically address the following:  the Veteran's medical history including the positive tests for syphilis in April to May 1976, the Veteran's relevant lay history, and the April 2007 VA medical examination, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any syphilis disorder the Veteran may have experienced, the examiner should then answer the following question for any syphilis residuals found at the present time:  

A)	Is it at least as likely as not that any current disorders found, including residual orthopedic disorders, are caused by the Veteran's military service, including any syphilis which he experienced during his military service?

B)	The examiner should comment on the likelihood that any current back disorders found are due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders, including the Veteran's February 1998 back injury.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiner should explain the basis for the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly explain why this is not possible.  

5.	Then, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current general orthopedic disorders and/or low back disabilities he may currently be experiencing.  Again, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, including consideration of the syphilis examination, the orthopedic examiner should address the following issues:

A)	Provide a comprehensive history and diagnosis of any current orthopedic disorders found.  

	The history provided should specifically address:  the Veteran's medical history including his in-service treatment for a low back pain from January 1974 to December 1975, the private treatment records from Dr. Givhan dated from July to November 2002, the findings of the April 2007 VA orthopedic examination, and any relevant lay history provided by the Veteran, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any back disorders found, the orthopedic examiner should answer the following question for each disorder identified:

A)	Is it at least as likely as not that any currently identified low back disorder is caused by the Veteran's military service, including his in-service treatment for low back pain from January to April 1975, and/or any in-service syphilis which he experienced during his military service?

B)	The examiner should comment on the likelihood that any current back disorders found are due to intercurrent causes, wholly unrelated to his military service or his service-connected disorders, including the Veteran's February 1998 back injury.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

	The examiners should explain the rationale of any opinion provided, whether favorable or unfavorable, based on the evidence of record.  Any disorders found should be addressed separately, if a separate etiology is indicated.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

6.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

7.	Then, readjudicate the Veteran's claims for service connection for the residuals of in-service syphilis and a current low back disability.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

